STATE OF VERMONT

                                 ENVIRONMENTAL COURT

                                      }
In re: Appeal of JAM Golf, LLC        }              Docket No. 69‐3‐02 Vtec
                                      }
                                      }

                                      Decision and Order

       Appellant JAM Golf, LLC appealed from a decision of the Development Review

Board (DRB) of the City of South Burlington regarding a proposed ten‐lot subdivision.

Appellants  are  represented  by  William  A.  Fead,  Esq.;  the  City  of  South  Burlington  is

represented by Amanda Lafferty, Esq.; Interested Persons James Marc Leas, Jeffrey Allen,

Julia Allen, Marie Ambusk, William Rozich, Elizabeth Rozich, and John Kane appeared and

represented themselves. Ten days of evidentiary hearing were held in this matter before

Merideth Wright, Environmental Judge.  A site visit was taken in advance of the hearing

with  the  parties  and  their  representatives.    The  parties  were  given  the  opportunity  to

submit written memoranda and requests for findings.  Upon consideration of the evidence

as illustrated by the site visit, and of the written memoranda and requests for findings filed

by the parties, the Court finds and concludes as follows.

       Highlands Development Company and Appellant JAM Golf, LLC, both owned by

James  A.  McDonald,  are  the  successor  owners  and  developers  of  a  450‐acre  planned

residential development (PRD) known as the Vermont National Country Club (VNCC), in

the Southeast Quadrant (SEQ) zoning district of the City of South Burlington.  The VNCC

development consists of an 18‐hole golf course, with its associated clubhouse and other

facilities, and 296 residential housing units, some developed as town houses and some as

single‐family homes.  Highlands owns the portions of the VNCC permitted for residential

development; Appellant owns the portions of the property used for the golf course.  R &

                                                1
L Taft Building, Inc. proposes to purchase the parcel proposed for the subdivision at issue

in the present appeal if permits are issued for it; therefore, the parties refer to this project

as “the Taft subdivision.”

       The VNCC development as a whole is located both on the east side and the west

sides of Dorset Street.  The portion on the west side of Dorset Street is bounded on the

south by Nowland Farm Road, on the west by the Larkin and Swift Estates residential

developments, and on the north by Swift Street.  The portion on the east side of Dorset

Street is bounded on the north by a large parcel of land owned by the City, known as the

Calkins  parcel,  on  the  east  by  the  Butler  Farm  and  Oak  Creek  Village  residential

developments, and on the south by Old Cross Road.  Golf Course Road runs in a north‐

south direction, approximately bisecting the portion of VNCC to the east of Dorset Street.

Single‐family homes line both sides of Golf Course Road; the northerly end of Golf Course

Road joins the loop of Park Road, where both roads are developed with townhomes.  Golf

course fairways for holes 11, 12, 13 and 14 are located to the east of the Golf Course Road

and Park Road residences.  Access to a community recreation path on VNCC property is

through the Butler Farm subdivision.

       The area at issue in the present application is an area of woodland occupying a

wooded knoll located to the east of Golf Course Road, six to seven acres in area, bounded

by the fairways for holes 11, 13 and 14.  It is on a ridge or height of land between Dorset

Street and the eastern edge of the Butler Farm development, and contains particularly

mature and tall trees.  It therefore is a distinct wooded feature in the landscape, and forms

part of the skyline of the easterly half of the VNCC property, although it is not large in size

in comparison to the VNCC property.

       The  VNCC  development  was  initially  approved  in  1996,  by  the  then‐Planning

Commission, as a PRD of a golf course and 230 residential units.  Other than being shown

on the plans as an undeveloped portion of the overall golf course and PRD development,

                                               2
no specific condition of the original approval required the proposed project property to be

preserved, either in its wooded state or in an undeveloped state.  Accordingly, Appellant

was authorized to apply to develop this portion of the property.  However, any application

for development of this portion of the property must meet the zoning and subdivision

standards in effect at the time the application is filed.

       In 1998, Appellant applied to amend the PRD plans by shifting seven previously‐

approved lots on Golf Course Road sixty feet to the south, to create a 60‐foot‐wide portion

of property retained by Appellant between two lots (170 Golf Course Road (Lot #86) and

194 Golf Course Road (Lot #87)) to allow the potential for “access to the area between holes

11,  13,  and  14  for  potential  future  development.”    In  1999  the  Planning  Commission

approved the amendment, also describing the purpose of the amendment as “the reason

for  shifting  the  lots  is  to  provide  access  to  lands  to  the  north  for  possible  future

development.”    The  approval  of  this  space  between  lots  #86  and  #87  only  created  the

potential for the present application; it does not create any presumption or vested right in

favor of the present application, nor does it affect the criteria that must be met for approval

of the present application. 

       This area was woodland when the surrounding area, now developed as VNCC, was

primarily farmland.  The existing woodland associated with the project proposal is roughly

in the shape of a left‐handed mitten, with the ‘thumb’ extending between the 14th hole

fairway and the 13th hole green.  It is a mature woodland, containing a mix of evergreens

and  deciduous  trees,  including  mature  hard‐mast‐producing  trees  such  as  hickory,

butternut, beech and oak species; soft‐mast‐producing trees such as hophornbeam and

black cherry; and pines, which produce a nut.  The hard and soft mast produced by these

species is particularly important as a source of high‐energy food for wildlife, as it can be

converted to fat storage to enable wildlife to survive the winter.  

       The  project  woodland  also  has  an  undergrowth  of  dense  shrubs,  and  young

                                                3
saplings,  including  those  that  produce  berries  and  drupes  that  are  a  food  source  for

wildlife.  Both because of the shelter afforded by the woodland and because of the nuts,

acorns  and  fruits  or  drupes  produced  by  the  trees,  shrubs,  and  other  woodland  plant

species,  the  project  woodland  is  an  important  resource  for  wildlife  habitat,  and  it  is

adjacent to wetland and pond areas providing water for wildlife as well as cattails, which

are another source of food.  The “thumb” section of the woodland contains shrubs and tall

pine trees, although it has become thin in places due to the loss of some tall pines in an ice

storm several years before the application. 

         The wooded knoll descends most steeply to a lower elevation on proposed lots 4,

3 and 10, while the remaining lots contain more gentle slopes.  A second densely wooded

area (the East Woodland), containing both deciduous and evergreen trees, is located on

gentler slopes to the east of the 13th hole; it is not proposed for any development in this

application. 

       In the present application, Appellant applied for preliminary subdivision approval

and site plan approval for a ten‐lot, single‐family residential subdivision to be served by

a road to a cul‐de‐sac in the center of the wooded knoll, with a private drive extension to

serve lots 4, 5 and 6 (the three most northerly lots).  The “thumb” portion of the woodland

is  proposed  to  remain  retained  land,  and  is  proposed  to  be  planted  primarily  with

evergreens and some deciduous species to fill out the area damaged by the ice storm as the

trees mature.

       The project area woodland provides an essential link in the corridor or pathway by

which wildlife travel through and survive within this otherwise developed portion of the

Southeast Quadrant.  Aside from the yards of residential lots, and roadways dividing the

landscape, the landscape contains former agricultural fields converted to a combination of

groomed  golf  course  fairways  and  surrounding  open  land,  and  scattered  hedgerows,

patches of woodland, and patches of wetland.  The connectivity of these features allows

                                                4
species such as deer, fox, turkey, raccoon, squirrel, rabbit, and small rodents, as well as

birds, reptiles and amphibians, to survive and reproduce in this area.

        Other subdivisions with larger lots in woodlands of larger total size have succeeded

in preserving the woodland areas, with houses placed in modest clearings.  However, this

particular woodland does not contain the area or volume to support the intrusion of a

roadway and this number of lots this small and this close together, and still maintain the

functionality of the woodland for wildlife or as a feature in the landscape.

        Appellant has performed an excellent survey of the existing trees in the project area.

If as large a project as a ten‐lot subdivision were to be approvable for the area, Appellant’s

tree preservation and planting plan is an excellent effort at mitigating the impact from the

proposed  clearing  of  trees  for  the  project.    Moreover,  Appellant  proposes  to  restrict

landowners’ clearing of trees on the periphery of the lots, although the enforcement of such

limitations may be difficult given the potential for views to be achieved if more of the trees

were cut.  However, as large a project as a ten‐lot subdivision cannot be approved for this

particular woodland area under the applicable regulations.  

         Despite the proposed mitigation, the proposed project will place a roadway and ten

houses  in  the  heart  of  this  small  woodland.    It  would  thin  the  trees  in  the  area  of  the

roadway  and  the  house  sites  so  that  the  woodland  feature  would  be  altered  in  the

landscape to a group of wooded house lots.  The elimination of the density of trees and

undergrowth  and  the  presence  of  human  and  pet  occupancy  would  reduce  the

functionality of the woodland for wildlife shelter and food, and reduce its functionality

within the wildlife corridor extending to its north and south.

        The project as proposed at this density and surrounding a roadway therefore does

not meet §26.151(g) of the Zoning Regulations, which requires PRD design to “protect

important natural resources including streams, wetlands, scenic views, wildlife habitats

and special features such as mature maple groves or unique geologic features.  The project

                                                   5
woodland is an important wildlife habitat in a pivotal location connecting habitat to the

north with habitat and open land to the south.  It is also an important special feature as a

mature grove of mixed species on a knoll in the landscape.  Despite the fact that the golf

course fairways and former agricultural fields are also “open land,” this feature provides

a very different kind of important visual or scenic interest in the landscape, worthy of

protection1 under this section.  Further, the proposal as designed does not meet  §26.151(l)

for the same reasons, as the municipal plan for the Southeast Quadrant requires residential

development to be designed to protect wildlife corridors and habitat, and to protect scenic

views. 



       Based on the foregoing, it is hereby ORDERED and ADJUDGED that approval of

the ten‐lot Taft subdivision, as proposed, is DENIED, without prejudice.



       Dated at Berlin, Vermont, this 29th day of June, 2006.




                                   ______________________________________
                                   Merideth Wright 
                                   Environmental Judge




     1  This decision does not address whether a smaller number of lots, different locations
with respect to the core of the project woodland, or a different design, could qualify for
approval under this section. 

                                             6